Bunn, C. J. This is an appeal from an order and decree of the circuit court of White county, in chancery sitting, allowing alimony, costs of suit, and attorney’s fees' in a proceeding for divorce pending therein, wherein appellee was plaintiff and her husband, D. W. Plant, the appellant here, was defendant. By its decree aforesaid, the plaintiff was allowed $25 per month for the first two months, and $12.50 per month thereafter during the pend-ency of the suit for divorce for the support and maintenance of herself and child; $75 for the costs to be paid to officers of court, witnesses, etc., and $250 attorneys’ fee. The statute on the subject reads as follows, to-wit: “During the pendency of an action for divorce, the court may allow the wife maintenance and a reasonable fee for the attorneys, and enforce the payment of the same by orders and executions and proceedings as in cases of contempt.” Sand. & H. Dig. sec. 2512. The matter is within the sound discretion of the chanceller before whom the cause is pending ; and while the showing on the part of the plaintiff and wife in this case is not of the strongest character, it is sufficient for the purpose, we think, and we find no reason to disturb the finding and decree of the chancellor, except in respect to the matter of allowance of attorney’s fee. We think the same is excessive under all the circumstances, and should be reduced. The decree as to maintenance and court costs is affirmed, and as to the allowance of attorney’s fee it is modified, so as that the allowance will be the sum of $75, instead of $250 ; and with this modification the decree is affirmed.